Opinion issued January 12, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00952-CV
———————————
IN
RE UNITED CENTRAL BANK, Relator

 

 
On Appeal from the 125th District Court 
Harris County, Texas

Trial Court Cause No. 2011-39622
 

MEMORANDUM OPINION
On November 1, 2011, relator, United Central Bank,
filed a petition for writ of mandamus in the Court.  The parties have filed an “Agreed Motion to
Dismiss Original Proceeding” stating they have resolved the matter and
requesting the Court dismiss the original proceeding.  Accordingly, we grant the motion and dismiss
the petition for writ of mandamus.  
We dismiss any pending motions as moot.
PER CURIAM
Panel
consists of Justices Jennings,
Massengale, and Huddle.